This appeal was taken from a judgment in the district court of Harris county, to the First Court of Civil Appeals at Galveston, and was by the Supreme Court duly transferred from said Court of Civil Appeals to this, the Ninth Court of Civil Appeals, and duly filed on the docket of this court January 12, 1931, and was by this court, on May 5, 1931, set for submission on June 25, 1931. On June 18, 1931, the submission of said cause was postponed and reset for submission for September 24, 1931.
The case is before us without briefs by either party, and there is no excuse offered why briefs have not been filed. It is well settled that the failure of parties to an appeal, without good cause being shown, to file briefs in accordance with the rules prescribed by the Supreme Court, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.2d 811. Accordingly, this appeal is dismissed. *Page 451